DETAILED ACTION
	Claims 1 and 3-35 are currently pending. Claims 1 and 3-32 are rejected under new grounds of rejection. New claims 33-35 are also rejected under these new grounds. Applicant's amendment necessitated the new grounds of rejection presented in this Office action. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 23-26, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0279527 A1) in view of Edwards et al. (US 3,445,586).
Referring to Claim 1: Johnson teaches an electrical train messenger wire (10) (abstract), the messenger wire comprising: 
a fiber-reinforced composite strength member (12) (Para. [0028]); and
a conductive layer (14) surrounding the fiber-reinforced composite strength
member (Fig. 1), the conductive layer comprising copper or a copper alloy (Para. [0006]).
	Johnson does not teach that the messenger wire comprises a gap between an outer radius of the composite strength member and an inner radius of the conductive layer. However, Edwards teaches a conductor with self-damping characteristics, wherein the messenger wire comprises a gap between an outer radius (11) of the composite strength member (10) and an inner radius (51) of the conductive layer (50) (Fig. 1) in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors (Col. 2, lines 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap between the strength member and the conductive layer, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors.

Referring to Claim 3: Johnson does not teach a gap between the composite strength member and the conductive layer that has a size of at least about 0.5 mm between an entire circumference of the composite strength member and the conductive layer. However, Edwards teaches a conductor with self-damping characteristics, wherein a gap between the composite strength member (10) and the conductive layer (50) has a size of at least about 0.5 mm between an entire circumference (11) of the composite strength member and the conductive layer (Col. 1, lines 15-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap of at least about 0.5 mm between the strength member and the conductive layer, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 4: Johnson teaches an electrical train messenger wire, wherein the conductive layer comprises a plurality of helically-wound (claim 21) and interlocking conductor strands (Fig. 1).

Referring to Claim 5: Johnson teaches an electrical train messenger wire, wherein conductive layer (14) comprises a plurality of copper conductor strands (claim 1).

Referring to Claim 6: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced composite strength member (12) comprises substantially continuous high tensile modulus reinforcing fibers (claim 14).

Referring to Claim 7: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile modulus of at least about 275 GPa (Para. [0037]).

Referring to Claim 8: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile modulus of at least about 300 GPa (Para. [0037]).

Referring to Claim 9: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile strength of at least about 4.5 GPa (Para. [0036], [0037], [0039], and [0040]).

Referring to Claim 10: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers comprise carbon fibers (Para. [0001]).

Referring to Claim 11: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced strength member comprises secondary reinforcing fibers that are different than the high tensile modulus reinforcing fibers (Para. [0001]).

Referring to Claim 12: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a polymer matrix (Para. [0001]).

Referring to Claim 13: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a thermoplastic polymer matrix (Para. [0051]).

Referring to Claim 14: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in an epoxy resin matrix (Para. [0001]).

Referring to Claim 15: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a thermosetting polymer (polyester resin) matrix (Para. [0001]).

Referring to Claim 16: Johnson teaches an electrical train messenger wire, wherein the fiber reinforced strength member comprises secondary reinforcing fibers that are different than the high tensile modulus reinforcing fibers (Para. [0001]).

Referring to Claim 23: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced composite strength member (12) has a tensile modulus of at least about 110 GPa (Para. [0036]).

Referring to Claim 24: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced composite strength member (12) has a coefficient of thermal expansion (CTE) that is not greater than about 2x10-6/°C (Para. [0028] and [0071]).

Referring to Claim 25: Johnson teaches an electrical train messenger wire, wherein the tensile strength of the fiber-reinforced composite strength member (12) is at least about 2100 MPa (2.1 GPa) (Para. [0038]).

Referring to Claim 26: Johnson teaches an electrical train messenger wire, wherein the fiber reinforced strength member (12) has a diameter of at least about 5 mm and not greater than about 14 mm (Para. [0055]).

Referring to Claim 33: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the radius of the inner surface (Edwards, 51) of the conductive layer (Edwards, 50) is greater than the outer radius (Edwards, 11) of the composite strength member (Edwards, 10) (Edwards, Fig. 1).

Referring to Claim 34: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the gap (Edwards, Fig. 1) may be evenly distributed around an entire circumference of the composite strength member (Edwards, 10) (Edwards, Col. 2, lines 9-10).

Referring to Claim 35: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the gap (Edwards, Fig. 1) enables the strength member (Edwards, 10) and the conductive layer (Edwards, 50) to move independently from one another (Edwards, Col. 2, lines 7-15).

Claims 17-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards and Guery et al. (US 2007/0193767 A1).
Referring to Claim 17: Johnson does not teach an insulative layer disposed between the fiber-reinforced composite strength member and the conductive layer. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) disposed between the fiber-reinforced composite strength member (3) and the conductive layer (1) (Fig. 1) (Para. [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current.

Referring to Claim 18: Johnson does not teach an insulative layer comprising a glass layer. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) comprising a glass layer (Para. [0021]) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an glass insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current.

Referring to Claim 19: Johnson does not teach an insulative layer comprising a glass layer with substantially continuous glass fibers that are integrally formed with the strength member. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) comprising a glass layer (Para. [0021]) with substantially continuous glass fibers that are integrally formed with the strength member (Para. [0017]) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an glass insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current.

Referring to Claim 20: Johnson does not teach an insulative layer having a thickness of at least about 0.5 mm. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) disposed between the fiber-reinforced composite strength member (3) and the conductive layer (1) (Fig. 1) (Para. [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current, and it would be further obvious for the insulative layer to have a thickness of at least about 0.5 mm because the appropriate thickness will ensure adequate insulation. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 21: Johnson does not teach an insulative layer comprising a glass layer with substantially continuous glass fibers that are integrally formed with the strength member. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) wherein the insulative layer comprises a polymeric coating on the strength member (Para. [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an glass insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current.

Referring to Claim 22: Johnson does not teach an insulative layer having a thickness of at least about 100 μm. However, Guery teaches an electrical conductor for overhead lines with an insulative layer (2) disposed between the fiber-reinforced composite strength member (3) and the conductive layer (1) (Fig. 1) (Para. [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use an insulative layer, as taught by Guery, in order to protect the fiber-reinforced composite strength member from electrical current, and it would be further obvious for the insulative layer to have a thickness of at least about 100 μm because the appropriate thickness will ensure adequate insulation. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 27: Johnson does not teach that the conductor strands have a Z-shaped cross-section. However, Guery teaches an electrical conductor for overhead lines, wherein the conductor strands (3) have a Z-shaped cross-section (Fig. 1) (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use Z-shaped conductor strands, as taught by Guery, in order to help interlock the conductor strands.

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards, and Aisenbrey (US 7,549,521).
Referring to Claim 28: Johnson does not teach a catenary system. 
However, Aisenbrey teaches a catenary system for an electrified train, comprising:
a plurality of spaced-apart support structures (21);
a messenger wire (23) operatively attached to the plurality of support structures; and
an electrically conductive contact wire (16) operatively disposed below the messenger wire and being supported by the messenger wire (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire. 
	Johnson does not specifically teach that substantially all of the tension in the messenger wire is placed on the strength member. However, Edwards teaches a conductor with self-damping characteristics, wherein the messenger wire comprises a 

Referring to Claim 29: Johnson does not teach a catenary system, wherein the contact wire is attached to the messenger wire by a plurality of droppers. However, Aisenbrey teaches a catenary system, wherein the contact wire (16) is attached to the messenger wire (23) by a plurality of droppers (24) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire.

Referring to Claim 31: Johnson does not teach a catenary system, wherein the messenger wire is attached to the support structures by a plurality of support arms. 

Referring to Claim 32: Johnson does not teach a catenary system, wherein the catenary system does not include a balanced weight anchor. However, Aisenbrey teaches a catenary system, wherein the catenary system does not include a balanced weight anchor (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards, Aisenbrey, and Belyaev (US 3,829,630).
Referring to Claim 30: Johnson does not teach a catenary system, wherein the contact wire is attached to an auxiliary messenger wire and the auxiliary messenger wire is attached to the messenger wire. However, Aisenbrey teaches a catenary system, wherein the contact wire (31) is attached to an auxiliary messenger wire (32) and the auxiliary messenger wire is attached to the messenger wire (27) (Fig. 10) (Col. 10, lines 48-55). It would have been obvious to one of ordinary skill in the art before the effective .

Response to Arguments
Applicant argues that Johnson fails to teach a gap “between an outer radius of the composite strength member and an inner radius of the conductive layer,” as recited in amended claim 1. The Examiner agrees. However, the newly introduced Edwards reference teaches such a gap used to dampen oscillations between the inner strength member and the outer conductive layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the following references relate to conductor wires having gaps between the inner strength member and the outer conductive layer: US-20090114419; US-3378631; US-3813772; US-4673775; and US-3619480.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617